 

Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

 

GTY Technology Holdings Inc.

1180 North Town Center Drive, Suite 100

Las Vegas, Nevada 89144

 



Ladies and Gentlemen:

 

GTY Technology Holdings Inc., a Cayman Islands exempted company (“GTY”), has
entered into agreements (collectively, the “Business Combination Agreements”)
for a business combination (the “Business Combination”) with CityBase, Inc.,
Bonfire Interactive Ltd., eCivis Inc., Open Counter Enterprises Inc., Questica
Inc. and Questica USCDN Inc. and Sherpa Government Solutions LLC (collectively,
the “Targets”). In connection with the Business Combination, GTY is seeking
commitments from interested investors to purchase Class A ordinary shares of
GTY, par value $0.0001 per share (“Class A Ordinary Shares”), for a purchase
price of $10.00 per share (implying a 2.5% discount from the expected per share
trust value at closing), in a private placement (the “Private Placement”). The
undersigned wishes to purchase Class A Ordinary Shares in such private placement
on the terms and conditions set forth herein. Accordingly, the undersigned and
GTY hereby agree as follows:

 

1.                  Subscription. On the terms and subject to the conditions in
this Subscription Agreement, the undersigned hereby irrevocably subscribes for
and agrees to purchase from GTY, and GTY agrees to issue and sell to the
undersigned, 1,500,000 Class A Ordinary Shares (the “Subscribed Shares”), for a
purchase price of $10.00 per share (implying a 2.5% discount from the expected
per share trust value at closing), on the terms and conditions set forth herein.

 

2.                  Closing. The closing of the sale of the Shares contemplated
hereby (the “Closing”) shall occur on the date of, and immediately prior to, the
consummation of the Business Combination. Upon (i) satisfaction of the
conditions set forth in Section 3 below and (ii) not less than five (5) business
days’ written notice from (or on behalf of) GTY to the undersigned (the “Closing
Notice”) that GTY reasonably expects all conditions to the closing of the
Business Combination to be satisfied on a date that is not less than five (5)
business days from the date of the Closing Notice, the undersigned shall deliver
to GTY on or prior to 8:00 a.m. (Eastern time) (or, if the undersigned advises
GTY that under law, rule or regulation applicable to the undersigned it must
have custody of the Shares before funding, as soon as practicable after GTY or
its transfer agent provides the undersigned with written notice evidencing the
issuance to the undersigned of the Shares) on the closing date specified in the
Closing Notice, or such later date as GTY specifies in a subsequent notice to
the undersigned (the “Closing Date”), the subscription amount for the Shares
subscribed by wire transfer of United States dollars in immediately available
funds to the account specified by GTY in the Closing Notice against delivery to
the undersigned of (i) the Shares in book entry form in the name of the
undersigned (or its nominee in accordance with its delivery instructions) as set
forth in the following sentence and (ii) written notice from (or on behalf of)
GTY to the undersigned evidencing the issuance to the undersigned of the Shares
on and as of the Closing Date. GTY shall deliver (or cause the delivery of) the
Shares in book entry form to the undersigned or to a custodian designated by the
undersigned, as applicable. This Subscription Agreement shall terminate and be
of no further force or effect, without any liability to either party hereto, if
GTY notifies the undersigned in writing that it has abandoned its plans to move
forward with the Business Combination and/or terminates the undersigned’s
obligations without the delivery of the Shares having occurred.

 

3.                  Closing Conditions.

 

(a)             The Closing shall be subject to the satisfaction or valid waiver
by each party of the conditions that, on the Closing Date:

 

(i)              no suspension of the qualification of the Shares for offering
or sale or trading in any jurisdiction, or initiation or threatening of any
proceedings for any of such purposes, shall have occurred other than in
connection with the consummation of the Business Combination;

 



 

 

 

(ii)            no applicable governmental authority shall have enacted, issued,
promulgated, enforced or entered any judgment, order, law, rule or regulation
(whether temporary, preliminary or permanent) which is then in effect and has
the effect of making consummation of the transactions contemplated hereby
illegal or otherwise restraining or prohibiting consummation of the transactions
contemplated hereby, and no governmental authority shall have instituted or
threatened in writing a proceeding seeking to impose any such restraint or
prohibition; and

 

(iii)          all conditions precedent to the closing of the Business
Combination, including the approval of GTY’s shareholders, shall have been
satisfied or waived (other than those conditions which, by their nature, are to
be satisfied at the closing of the Business Combination, including without
limitation as a result of the Private Placement).

 

(b)            The obligation of GTY to consummate the transactions contemplated
hereby at the Closing shall be subject to the satisfaction or valid waiver by
GTY of the additional conditions that, on the Closing Date, with respect to the
undersigned:

 

(i)                 all representations and warranties of the undersigned
contained in this Subscription Agreement shall be true and correct in all
material respects (other than representations and warranties that are qualified
as to materiality or Subscriber Material Adverse Effect (as defined below),
which representations and warranties shall be true in all respects) at and as of
the Closing Date (except for such representations and warranties that are made
as of a specific date, which shall be true and correct in all material respects
(other than representations and warranties that are qualified as to materiality
or Subscriber Material Adverse Effect, which representations and warranties
shall be true in all respects) as of such specified date); and

 

(ii)              the undersigned shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by this Subscription Agreement to be performed, satisfied or complied with by it
at or prior to the Closing.

 

(c)             The obligation of the undersigned to consummate the transactions
contemplated hereby at the Closing shall be subject to the satisfaction or valid
waiver by the undersigned of the additional conditions that, on the Closing
Date:

 

(i)              all representations and warranties of GTY contained in this
Subscription Agreement shall be true and correct in all material respects (other
than the representations and warranties in Section 5(a) through 5(d) and those
that are qualified as to materiality or GTY Material Adverse Effect (as defined
below), which representations and warranties shall be true in all respects) at
and as of the Closing Date (except for such representations and warranties that
are made as of a specific date, which shall be true and correct in all material
respects (other than the representations and warranties in Section 5(a) through
(d) and those that are qualified as to materiality or GTY Material Adverse
Effect, which representations and warranties shall be true in all respects) as
of such specified date); and

 

(ii)            GTY shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Subscription Agreement to be performed, satisfied or complied with by it at or
prior to the Closing.

 

4.                  Further Assurances. At the Closing, the parties hereto shall
execute and deliver such additional documents and take such additional actions
as the parties reasonably may deem to be necessary in order to consummate the
subscription as contemplated by this Subscription Agreement.

 



2



 

 

5.                  GTY Representations and Warranties. GTY represents and
warrants to the undersigned that:

 

(a)             GTY is an exempted company duly incorporated and validly
existing and in good standing as an exempted company under the laws of the
Cayman Islands, with corporate power and authority to own, lease and operate its
properties and conduct its business as presently conducted and to enter into,
deliver and perform its obligations under this Subscription Agreement.

 

(b)            The Shares have been duly authorized and, when issued and
delivered to the undersigned against full payment therefor in accordance with
the terms of this Subscription Agreement and registered in the register of
members of GTY, will be validly issued, fully paid and non-assessable and will
not have been issued in violation of or subject to any preemptive or similar
rights created under GTY’s memorandum and articles of association (as amended)
or under the laws of the Cayman Islands.

 

(c)             This Subscription Agreement has been duly authorized, executed
and delivered by GTY and, assuming the due authorization, execution and delivery
of the same by the undersigned, is the valid and legally binding obligation of
GTY, enforceable against GTY in accordance with its terms, except as may be
limited or otherwise affected by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other laws relating to or affecting
the rights of creditors generally, and (ii) principles of equity, whether
considered at law or equity.

 

(d)               The execution, delivery and performance by GTY of this
Subscription Agreement, the issuance and sale of the Shares and the compliance
by GTY with all of the provisions of this Subscription Agreement and the
consummation of the transactions herein will be done in accordance with the
Nasdaq marketplace rules and will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of GTY or any of its subsidiaries pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which GTY or any of its subsidiaries
is a party or by which GTY or any of its subsidiaries is bound or to which any
of the property or assets of GTY is subject, which would have a material adverse
effect on the business, financial condition, stockholders’ equity or results of
operations of GTY, taken as a whole, or the ability of GTY to consummate the
transactions contemplated hereby, including the issuance and sale of the
Subscribed Shares (a “GTY Material Adverse Effect”); (ii) result in any
violation of the provisions of the organizational documents of GTY; or (iii)
result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over GTY or any of its properties that would have a GTY
Material Adverse Effect.

 

(e)               GTY has not entered into any agreement or arrangement
entitling any agent, broker, investment banker, financial advisor or other
person to any broker’s or finder’s fee or any other commission or similar fee in
connection with the transactions contemplated by this Subscription Agreement for
which the undersigned could become liable.

 

(f)                GTY is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization (including Nasdaq) or other
person in connection with the execution, delivery and performance by GTY of this
Subscription Agreement (including, without limitation, the issuance of the
Shares), other than (i) the filing with the SEC of the Registration Statement
(as defined below), (ii) filings required by applicable state securities laws,
(iii) if applicable, the filing of a Notice of Exempt Offering of Securities on
Form D with the SEC under Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), (iv) a filing with the SEC of a Current
Report on Form 8-K disclosing all material terms of the transactions
contemplated hereby, the Business Combination and any other material, non-public
information that GTY, any placement agent for the sale of the Shares or any of
their respective representatives has provided to the undersigned, (v) filings or
approvals required by Nasdaq and (vi) those the failure of which to obtain would
not be reasonably likely to have, individually or in the aggregate, a GTY
Material Adverse Effect.

 



3



 

 

(g)               The authorized and issued capital stock of GTY are as set
forth in GTY’s annual report on Form 10-K for the year ended December 31, 2017
(the “2017 10-K”). All (i) issued and outstanding Class A Ordinary Shares have
been duly authorized and validly issued, are fully paid and are non-assessable
and are not subject to preemptive rights. Except as set forth in the 2017 10-K,
other subscription agreements for the Private Placement and the Business
Combination Agreements, there are no outstanding options, warrants or other
rights to subscribe for, purchase or acquire from GTY any Class A Ordinary
Shares or other equity interests in GTY (collectively, “Equity Interests”) or
securities convertible into or exchangeable or exercisable for Equity Interests.

 

(h)               GTY has made available to the undersigned (including via the
SEC’s EDGAR system) a copy of each form, report, statement, schedule,
prospectus, proxy, registration statement and other document filed by GTY with
the SEC since its initial registration of the Class A Ordinary Shares. None of
GTY’s filings with the SEC under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), contained, when filed or, if amended, as of the date of
such amendment with respect to those disclosures that are amended, any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. GTY has filed each
report that GTY was required to file with the SEC since its inception. There are
no outstanding or unresolved comments in comment letters from the SEC staff with
respect to any of GTY’s filings with the SEC.

 

(i)                 The issued and outstanding Class A Ordinary Shares are
registered pursuant to Section 12(b) of the Exchange Act and are listed for
trading on the Nasdaq under the symbol “GTYH.” There is no suit, action,
proceeding or investigation pending or, to the knowledge of GTY, threatened
against GTY by Nasdaq or the SEC with respect to any intention by such entity to
deregister the Class A Ordinary Shares or prohibit or terminate the listing of
the Class A Ordinary Shares on Nasdaq.

 

(j)                 GTY is not, and immediately after receipt of payment for the
Shares will not be, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

(k)               Except for the specific representations and warranties
contained in this Section 5 and in any certificate or agreement delivered
pursuant hereto, none of GTY, any person on behalf of GTY, including without
limitation any placement agent for the sale of the Shares, or any of GTY’s
affiliates (collectively, the “GTY Parties”) has made, makes or shall be deemed
to make any other express or implied representation or warranty with respect to
GTY, Fastball, this offering or the Business Combination, and GTY Parties
disclaim any such representation or warranty. Except for the specific
representations and warranties expressly made by the undersigned in Section 6
and in any certificate or agreement delivered pursuant hereto, GTY specifically
disclaim that it, or anyone on its behalf, is are relying upon any other
representations or warranties that may have been made by any Subscriber Party
(as defined below).

 

6.                  Subscriber Representations and Warranties. The undersigned
represents and warrants to GTY that:

 

(a)               The undersigned (i) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, (ii) has the
requisite power and authority to enter into and perform its obligations under
this Subscription Agreement.

 

(b)               This Subscription Agreement has been duly executed and
delivered by the undersigned, and assuming the due authorization, execution and
delivery of the same by GTY, this Subscription Agreement shall constitute the
valid and legally binding obligation of the undersigned, enforceable against the
undersigned in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors generally and by the availability of equitable remedies.

 



4



 

 

(c)               The execution and delivery of this Subscription Agreement, the
purchase of the Subscribed Shares and the compliance by the undersigned with all
of the provisions of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of the undersigned pursuant to the terms of
(i) any indenture, mortgage, deed of trust, loan agreement, lease, license or
other agreement or instrument to which the undersigned is a party or by which
the undersigned is bound or to which any of the property or assets of the
undersigned is subject; (ii) the organizational documents of the undersigned; or
(iii) any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
undersigned or any of its properties that, in the case of clauses (i) and (iii),
would reasonably be expected to have a material adverse effect on the
undersigned’s ability to consummate the transactions contemplated hereby,
including the purchase of the Subscribed Shares (a “Subscriber Material Adverse
Effect”).

 

(d)               The undersigned (i) is an institutional “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act), (ii) is acquiring
the Subscribed Shares only for its own account and not for the account of
others, and (iii) is not acquiring the Subscribed Shares with a view to, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act (and has provided GTY with such information as reasonably
requested related to its qualification as an accredited investor). The
undersigned is not an entity formed for the specific purpose of acquiring the
Subscribed Shares.

 

(e)               The undersigned understands that the Subscribed Shares are
being offered in a transaction not involving any public offering within the
meaning of the Securities Act and that the Subscribed Shares have not been
registered under the Securities Act. The undersigned understands that the
Subscribed Shares may not be resold, transferred, pledged or otherwise disposed
of by the undersigned absent an effective registration statement under the
Securities Act, except (i) to GTY or a subsidiary thereof, or (ii) pursuant to
an applicable exemption from the registration requirements of the Securities
Act, and, in each of cases (i) and (ii), in accordance with any applicable
securities laws of the states and other jurisdictions of the United States, and
that any certificates or book-entry position representing the Subscribed Shares
shall contain a legend to such effect. The undersigned understands that it has
been advised to consult legal counsel prior to making any offer, resale, pledge
or transfer of any of the Subscribed Shares.

 

(f)                The undersigned understands and agrees that the undersigned
is purchasing the Subscribed Shares directly from GTY. The undersigned further
acknowledges that there have not been, and the undersigned is not relying on,
any representations, warranties, covenants and agreements made to the
undersigned by GTY, any other party to the Business Combination or any other
person or entity, expressly or by implication, other than those representations,
warranties, covenants and agreements of GTY included in this Subscription
Agreement.

 

(g)               In making its decision to purchase the Subscribed Shares, the
undersigned has relied solely upon independent investigation made by the
undersigned. The undersigned acknowledges and agrees that the undersigned has
received such information as the undersigned deems necessary in order to make an
investment decision with respect to the Subscribed Shares, including with
respect to GTY, the Business Combination and the Targets. The undersigned
represents and agrees that the undersigned and the undersigned’s professional
advisor(s), if any, have had the full opportunity to ask such questions, receive
such answers and obtain such information as the undersigned and the
undersigned’s professional advisor(s), if any, have deemed necessary to make an
investment decision with respect to the Subscribed Shares.

 

(h)               The undersigned became aware of this offering of the
Subscribed Shares solely by means of direct contact between the undersigned and
GTY or by means of contact from the Placement Agents, and the Subscribed Shares
were offered to the undersigned solely by direct contact between the undersigned
and GTY or by contact between the undersigned and the Placement Agents. The
undersigned did not become aware of this offering of the Subscribed Shares, nor
were the Subscribed Shares offered to the undersigned, by any other means.

 



5



 

 

(i)                 The undersigned acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Subscribed
Shares. The undersigned has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Subscribed Shares, and the undersigned has sought such
accounting, legal and tax advice as the undersigned has considered necessary to
make an informed investment decision.

 

(j)                 The undersigned has adequately analyzed and fully considered
the risks of an investment in the Subscribed Shares and determined that the
Subscribed Shares are a suitable investment for the undersigned and that the
undersigned is able at this time and in the foreseeable future to bear the
economic risk of a total loss of the undersigned’s investment in GTY. The
undersigned acknowledges specifically that a possibility of total loss exists.

 

(k)               The undersigned understands and agrees that no federal or
state agency has passed upon or endorsed the merits of the offering of the
Subscribed Shares or made any findings or determination as to the fairness of
this investment.

 

(l)                 The undersigned does not have, as of the date hereof, and
during the 30-day period immediately prior to the date hereof the undersigned
has not entered into, any “put equivalent position” as such term is defined in
Rule 16a-1 under the Exchange Act or short sale positions with respect to the
securities of GTY.

 

(m)             The undersigned acknowledges and agrees that, to the extent the
Subscribed Shares are not included in the registration statement on Form S-4 to
be filed by GTY in connection with the Transaction (the “Form S-4”), the
certificate or book-entry position representing the Subscribed Shares will bear
or reflect, as applicable, a legend substantially similar to the following:

 

“THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THIS
SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  THE HOLDER OF THIS
SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS SECURITY MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO ANY
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
(II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
OR (III) TO THE COMPANY, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE
HOLDER WILL NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE
RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE. THE COMPANY MAY REQUIRE THE
DELIVERY OF A WRITTEN OPINION OF COUNSEL, CERTIFICATIONS AND/OR ANY OTHER
INFORMATION IT REASONABLY REQUIRES TO CONFIRM THE SECURITIES ACT EXEMPTION FOR
SUCH TRANSACTION.”

 

(n)               The undersigned’s acquisition and holding of the Shares will
not constitute or result in a non-exempt prohibited transaction under Section
406 of the Employee Retirement Income Security Act of 1974, as amended, Section
4975 of the Internal Revenue Code of 1986, as amended (the “Code”), or any
applicable similar law.

 

(o)               If the undersigned is not a U.S. person as defined in Rule 902
under the Securities Act or a United States person as defined in the Code, the
undersigned hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Shares or any use of this Subscription Agreement, including
(i) the legal requirements within its jurisdiction for the purchase of the
Shares, (ii) any foreign exchange restrictions applicable to such purchase,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, that may be relevant to the
purchase, holding, redemption, sale, or transfer of the Shares. The
undersigned’s subscription and payment for and continued beneficial ownership of
the Shares will not violate any applicable securities or other laws of the
undersigned’s jurisdiction.

 



6



 

 

(p)               The undersigned is not (i) a person or entity named on the
List of Specially Designated Nationals and Blocked Persons administered by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
Executive Order issued by the President of the United States and administered by
OFAC (“OFAC List”), or a person or entity prohibited by any OFAC sanctions
program, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank (collectively, a
“Prohibited Investor”). The undersigned agrees to provide law enforcement
agencies, if requested thereby, such records as required by applicable law,
provided that the undersigned is permitted to do so under applicable law. If the
undersigned is a financial institution subject to the Bank Secrecy Act (31
U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act of
2001 (the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), the undersigned maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act. To the
extent required, it maintains policies and procedures reasonably designed for
the screening of its investors against the OFAC sanctions programs, including
the OFAC List. To the extent required, it maintains policies and procedures
reasonably designed to ensure that the funds held by the undersigned and used to
purchase the Shares were legally derived.

 

(q)               Except for the specific representations and warranties
contained in this Section 6 and in any certificate or agreement delivered
pursuant hereto, none of the undersigned nor any person acting on behalf of the
undersigned nor any of the undersigned’s affiliates (the “Subscriber Parties”)
has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the undersigned and this offering,
and the Subscriber Parties disclaim any such representation or warranty. Except
for the specific representations and warranties expressly made by GTY in Section
5 of this Agreement and in any certificate or agreement delivered pursuant
hereto, the undersigned specifically disclaims that it, or anyone on its behalf,
is relying upon any other representations or warranties that may have been made
by any GTY Party.

 

7.                  Registration Rights. GTY shall use commercially reasonable
efforts to include the Shares in the S-4. In the event that the Shares are not
included in the S-4, GTY agrees that, within seven (7) calendar days after the
consummation of the Business Combination, GTY will file with the SEC (at GTY’s
sole cost and expense) a registration statement registering the resale of the
Shares issued to the undersigned (the “Registration Statement”), and GTY shall
use its commercially reasonable efforts to have the Registration Statement
declared effective as soon as practicable after the filing thereof. GTY agrees
that it will cause such registration statement or another shelf registration
statement to remain effective until the earlier of (i) two years from the
issuance of the Shares, or (ii) on the first date on which the undersigned can
sell all of the Shares (or shares received in exchange therefor) under Rule 144
of the Securities Act within 90 days without limitation as to the amount of such
securities that may be sold. GTY may delay filing or suspend the use of any such
registration statement if GTY delivers to the holders of Shares a certificate
signed by an officer of GTY certifying that, in the good faith judgment of the
board of directors of GTY, such registration and the offering pursuant thereto
would reasonably be expected to materially adversely affect or materially
interfere with any bona fide material financing or transaction of GTY or would
require disclosure of information that has not been disclosed to the public, the
premature disclosure of which would materially adversely affect GTY. Such
certificate shall contain a statement of the reasons for such postponement and
an approximation of the anticipated delay. The holders receiving such
certificate shall keep the information contained in such certificate
confidential. GTY’s obligations to include the Shares (or shares issued in
exchange therefor) in the Registration Statement are contingent upon the
undersigned furnishing in writing to GTY such information regarding the
undersigned, the securities of GTY held by the undersigned and the intended
method of disposition of the Shares as shall be reasonably requested by GTY to
effect the registration of the Shares, and shall execute such documents in
connection with such registration as GTY may reasonably request that are
customary of a selling stockholder in similar situations.

 



7



 

 

8.                  Termination. This Subscription Agreement shall terminate and
be void and of no further force and effect, and all rights and obligations of
the parties hereunder shall terminate without any further liability on the part
of any party in respect thereof upon the earlier to occur of (a) such date and
time as all of the Business Combination Agreements are terminated in accordance
with their terms, (b) upon the mutual written agreement of each of the parties
hereto to terminate this Subscription Agreement or (c) if the Closing does not
occur on or before February 28, 2019; provided that nothing herein will relieve
any party from liability for any willful breach hereof prior to the time of
termination, and each party will be entitled to any remedies at law or in equity
to recover losses, liabilities or damages arising from such breach. GTY shall
promptly notify the undersigned of the termination of the Business Combination
Agreements promptly after the termination thereof.

 

9.                  Additional Agreements and Waivers of the Undersigned.

 

(a)               The undersigned acknowledges that, as described in GTY’s
prospectus relating to its initial public offering (the “Prospectus”) available
at www.sec.gov, substantially all of GTY’s assets consist of the cash proceeds
of GTY’s initial public offering and private placements of its securities, that
substantially all of those proceeds have been deposited in a trust account (the
“Trust Account”) for the benefit of GTY, its public shareholders and the
underwriters of GTY’s initial public offering and that the cash in the Trust
Account may be disbursed only for the purposes set forth in the Prospectus. For
and in consideration of GTY entering into this Subscription Agreement, the
sufficiency of which is hereby acknowledged, the undersigned hereby irrevocably
waives any and all right, title and interest, or any claim of any kind it has or
may have in the future, in or to any monies or assets held in the Trust Account
(and any distributions therefrom to GTY’s public shareholders), and agrees not
to seek recourse against the Trust Account (or any distributions therefrom to
GTY’s public shareholders) as a result of, or arising out of, this Subscription
Agreement, or for any other reason whatsoever.

 

(b)               The undersigned hereby agrees that neither it, nor any person
or entity acting on its behalf or pursuant to any understanding with it, will
engage in any Short Sales with respect to securities of GTY prior to the
Closing. For purposes of this Section 9(b), “Short Sales” shall include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, and all types of direct and indirect
stock pledges (other than pledges in the ordinary course of business as part of
prime brokerage arrangements), forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-U.S. broker dealers or foreign regulated
brokers.

 

10.              Miscellaneous.

 

(a)               All notices and other communications given or made pursuant to
this Subscription Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt, or (a) personal delivery to the party
to be notified, (b) five (5) business days after having been sent by registered
or certified mail, return receipt requested, postage prepaid, or (d) two (2)
business day after deposit with a nationally recognized overnight courier,
freight prepaid, specifying next business day delivery, with written
verification of receipt. All communications sent to GTY shall be sent to: 1180
North Town Center Drive, Suite 100, Las Vegas, Nevada 89144, Attn: Harry You,
email: harry@gtytechnology.com, with a copy to GTY’s counsel at: Winston &
Strawn LLP, 200 Park Avenue, New York, NY 10166, Attn: Joel L. Rubinstein, Esq.,
email: jrubinstein@winston.com. All communications to the undersigned shall be
sent to the undersigned address as set forth on the signature page hereof or
address as subsequently modified by written notice given in accordance with this
Section 10(a).

 



8



 

 

(b)               Neither this Subscription Agreement nor any rights that may
accrue to the undersigned hereunder (other than the Shares acquired hereunder,
if any) may be transferred or assigned, except (i) an assignment, in the case of
a merger or consolidation where such party is not the surviving entity, or a
sale of substantially all of its assets, to the entity which is the survivor of
such merger or consolidation or the purchaser in such sale or (ii) an assignment
by the undersigned, upon one (1) business day’s notice to GTY, of any or all of
its rights hereunder to one or more direct or indirect subsidiary of the
undersigned where the undersigned owns a majority of the equity interests
(measured by voting or value) of such subsidiary (“Permitted Transferees”) prior
to the Closing subject to the requirement that GTY may require the undersigned
to provide, prior to such transfer, such evidence that the transfer will comply
with the Securities Act (including written representations) as the GTY may
reasonably request. Neither this Subscription Agreement nor any rights that may
accrue to GTY or to any placement agent for the sale of the Shares hereunder may
be transferred or assigned.

 

(c)               GTY may request from the undersigned such additional
information as GTY may deem necessary to evaluate the eligibility under
applicable law of the undersigned to acquire the Shares, and the undersigned
shall provide such information as may reasonably be requested, to the extent
readily available and to the extent consistent with the undersigned’s internal
policies and procedures; provided that GTY shall not be entitled to any
information with respect to any sponsor of the undersigned and such sponsor’s
affiliated entities (other than the undersigned) or employees.

 

(d)               The undersigned acknowledges that GTY and any placement agent
for the sale of the Shares will rely on the acknowledgments, understandings,
agreements, representations and warranties contained in this Subscription
Agreement. Prior to the Closing, the undersigned agrees to promptly notify GTY
if any of the acknowledgments, understandings, agreements, representations and
warranties set forth herein are no longer accurate in all material respects. The
undersigned agrees that the purchase by the undersigned of the Shares from GTY
at the Closing will constitute a reaffirmation of the acknowledgments,
understandings, agreements, representations and warranties herein (as modified
by any such notice) by the undersigned as of the time of such purchase. The
undersigned further acknowledges and agrees that any placement agent for the
sale of the Shares is a third-party beneficiary of the representations and
warranties of the undersigned contained in Section 6 of this Subscription
Agreement. GTY acknowledges that the undersigned will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, GTY agrees to
promptly notify the undersigned if any of the acknowledgements, understandings,
agreements, representations and warranties set forth herein are no longer
accurate in all material respects. GTY agrees that the sale by it of the Shares
to the undersigned at the Closing will constitute a reaffirmation of the
acknowledgments, understandings, agreements, representations and warranties
herein (as modified by any such notice) by the undersigned as of the time of
such sale.

 

(e)               Subject to compliance with Section 10(n) below, each of GTY
and the undersigned is entitled to rely upon this Subscription Agreement and is
irrevocably authorized to produce this Subscription Agreement or a copy hereof
to any interested party in any administrative or legal proceeding or official
inquiry with respect to the matters covered hereby.

 

(f)                All the agreements, representations and warranties made by
each party hereto in this Subscription Agreement shall survive the Closing.

 

(g)               This Subscription Agreement may not be modified, waived or
terminated except by an instrument in writing, signed by the party against whom
enforcement of such modification, waiver, or termination is sought.

 

(h)               This Subscription Agreement constitutes the entire agreement,
and supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof. Except as specifically set forth herein, this
Subscription Agreement shall not confer any rights or remedies upon any person
other than the parties hereto, and their respective successor and assigns.

 



9



 

 

(i)                 Except as otherwise provided herein, this Subscription
Agreement shall be binding upon, and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns, and the agreements, representations, warranties,
covenants and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

(j)                 If any provision of this Subscription Agreement shall be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.

 

(k)               This Subscription Agreement may be executed in one or more
counterparts (including by electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

 

(l)                 The parties hereto agree that irreparable damage would occur
in the event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

(m)             THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER STATE. THE PARTIES (I) HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMIT TO THE JURISDICTION OF THE STATE COURTS OF NEW YORK AND
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF OR BASED UPON THIS AGREEMENT, (B) AGREE NOT TO COMMENCE ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT EXCEPT IN
STATE COURTS OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND (C) HEREBY WAIVE, AND AGREE NOT TO ASSERT, BY WAY OF
MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY
CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE ABOVE-NAMED
COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT
THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE
VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR
THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT. EACH PARTY
HERETO HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION
PURSUANT TO THIS SUBSCRIPTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

(n)               GTY agrees that it will not, without the prior written consent
of the undersigned, use in advertising or otherwise use publicly the name of the
undersigned with respect to this Subscription Agreement or otherwise make any
public statement with respect to this Subscription Agreement or the transactions
contemplated hereby; provided, however, that GTY may file any required
securities filings with respect to the transactions contemplated by this
Subscription Agreement; provided further that GTY shall consult with the
undersigned and obtain the advance approval of the undersigned (which approval
shall not be unreasonably withheld, conditioned or delayed) before filing any
such required securities filings. Notwithstanding the foregoing, GTY may
identify the undersigned (i) as required by law, (ii) in information and
documents submitted to its stockholders seeking required consents or waivers to
transactions or other actions that require such consent or waiver, and (iii)
other non-public communications with third parties where disclosure of the
capitalization of GTY is required.

 



10



 

 

(o)               Board of Directors.       

 

(i)                 Subject to Section 10(o)(ii), GTY hereby acknowledges and
agrees that one individual designated by undersigned who shall satisfy the
criteria for “independent director” under the rules of the principal stock
exchange on which GTY’s or its affiliate’s stock is listed (the “Listed Company”
and such director, the “Designee”), shall, in accordance with the Certificate of
Incorporation and By-Laws of the Listed Company, be nominated by the Listed
Company at each annual meeting of the stockholders of the Listed Company (the
“Stockholders”) (or any other meeting of Stockholders for election of
directors), for election to the Board, who shall be included in the slate of
directors recommended by the Board to the Stockholders for election.

 

(ii)              From and after such time as the undersigned, or any entity
that is an Affiliate of the undersigned together with the undersigned, hold a
number of Subscribed Shares (or shares of the Listed Company which were received
in exchange for Subscribed Shares) that is less than 750,000 (the “Initial Share
Number”), which constitutes 50% of the number of Subscribed Shares being
purchased by the undersigned hereunder, the undersigned shall no longer have a
right under this Subscription Agreement to designate the Designee for nomination
by GTY or the Listed Company at the next annual meeting of the Stockholders (or
any other meeting of Stockholders for election of directors).  The Initial Share
Number shall be appropriately adjusted to take into account any adjustment to
any reorganization, stock reclassification, recapitalization or split, exchange
of shares or similar transaction.

 

(iii)            Subject to the other provisions of this Section 10(o), if, as a
result of the death, retirement, resignation or removal for cause of the
Designee, there shall exist or occur any vacancy on the Board, the undersigned
shall have the power to designate an individual to fill such vacancy.

 

(iv)             Each Designee shall, prior to serving on the Board, shall
execute and deliver to GTY customary director qualification statements, a
customary confidentiality agreement and any other documents that GTY requires
other members of the Board to execute and deliver. 

 

(p)               For a period of 45 days following the consummation of the
Business Combination, GTY and the undersigned shall negotiate in good faith, a
strategic partnership agreement pursuant to which the undersigned will provide
certain services to the Targets on commercially reasonable terms to be mutually
agreed upon.

 

11.              Exculpation. The undersigned agrees that no other subscriber
for Class A Ordinary Shares of GTY in connection with the Business Combination,
nor any placement agent in connection with the sale of the Shares, shall be
liable to the undersigned for any action heretofore or hereafter taken or
omitted to be taken by any of them in connection therewith.

 

[SIGNATURE PAGES FOLLOW]

 

11



 

 

IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor:                                          State/Country of
Formation or Domicile: [  ]/United States     By: ____________________   Name:  
Title:            Date: February [●], 2019     Investor’s EIN:       Business
Address-Street:      

 

Number of Class A Ordinary Shares subscribed for: 1,500,000

      Aggregate Subscription Amount: $15,000,000 Price Per Share: $10.00        

  

[Signature Page to GTY Subscription Agreement]



 

 

IN WITNESS WHEREOF, GTY Technology Holdings Inc. has accepted this Subscription
Agreement as of the date set forth below.

 

GTY TECHNOLOGY HOLDINGS INC.

 

 

By: ______________________________

Name:

Title:

 

Date:[______] , 2018    

 



[Signature Page to GTY Subscription Agreement]



 